





CITATION: R. v. Paper, 2011 ONCA 56



DATE: 20110121



DOCKET: C51944



COURT OF APPEAL FOR ONTARIO



Feldman, Rouleau and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Leila Paper



Appellant



Leila Paper, in person and Russell Silverstein, duty counsel



James D. M. Clark, for the respondent



Heard and released orally: January 17, 2011



On appeal from the sentence imposed by Justice B. Brown of the
          Ontario Court of Justice, dated March 12, 2011.



ENDORSEMENT



[1]

We are not persuaded that the sentencing judge erred in principle in the
    sentence she imposed. This was a commercial operation with a wide variety of
    controlled substances available for purchase and sale.

[2]

The sentencing judge did consider the appellants guilty plea as
    indicative of remorse in her determination of the sentence she imposed and was
    entitled to balance it against the appellants failure to appreciate the
    potential harm created by the distribution of these substances.

[3]

Leave to appeal is granted, but the appeal is dismissed.

K.
    Feldman J.A.

Paul
    Rouleau J.A.

David
    Watt J.A.


